In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1477V
                                     Filed: October 4, 2016
                                         UNPUBLISHED

****************************
DIANE C. PERL,                         *
                                       *
                  Petitioner,          *      Ruling on Entitlement; Concession;
v.                                     *      Influenza (“Flu”); Shoulder Injury
                                       *      Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”)
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                  Respondent.          *
                                       *
****************************
Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 7, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received
on October 9, 2013. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On October 3, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concluded that petitioner’s alleged injury is consistent with
a SIRVA, and petitioner’s SIRVA was caused-in-fact by the flu vaccination administered
in her left arm on October 9, 2013. Id. at 3. Respondent further agrees that petitioner
has satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2